Citation Nr: 0622922	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  06-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  He died in January 2005.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the claim.

For good cause shown, this case has been advanced on the 
docket in accord with 38 C.F.R. § 20.900(c) (2005).

Issues not on appeal

The Board notes that in a VA Form 21-534 [Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits By a Surviving Spouse or Child] received in 
August 2005, the appellant indicated that she was contending 
not only that the veteran's death was due to service, but 
that he had total disability for more than 10 years prior to 
his death.  As such, it appears that she is also seeking 
Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. 
§ 1318 (West 2002).  This was in fact acknowledged by the RO 
in a letter dated March 9, 2005.  The § 1318 claim has not, 
however, been adjudicated by the RO.  Accordingly, the issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's death certificate reflects he died in 
January 2005.  His immediate cause of death is listed as 
chronic obstructive pulmonary disease (COPD) due to (or as a 
consequence of) pulmonary fibrosis.  In addition, renal 
failure is listed as a significant condition contributing to 
death but not resulting in the underlying cause.

2.  At the time of his death, the veteran was service-
connected for bilateral hearing loss, residuals of a cold 
injury to the left ear, and residuals of a cold injury to the 
right ear.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's death was 
unrelated to his military service.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
disabilities either caused, contributed to, or hastened his 
death.  

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied as the preponderance of the 
evidence is unfavorable.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Here, the appellant was sent VCAA notice in the form of a 
letter dated in March 2005.  For the reasons detailed below, 
the Board finds that, through this letter, the appellant has 
been amply informed of what is required of her and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The March 2005 letter informed the 
appellant that the evidence must show either that the veteran 
died while on active duty, or that he died from a service-
connected injury or disease.  In addition, the letter stated 
she should provide medical evidence that will show a 
reasonable probability that the condition that contributed to 
the veteran's death was caused by injury or disease that 
began during service.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The March 2005 
letter informed the appellant that VA would obtain relevant 
records from any VA facility or other Federal Government 
agency, and would request private records.  In addition, this 
letter indicated that VA would provide a medical examination 
or get a medical opinion, if it was deemed necessary to make 
a decision on this case.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  Here, the March 2005 letter indicated 
that the appellant should identify any relevant evidence she 
wanted VA to request on her behalf, and that she should 
submit any necessary release for VA to obtain such evidence.  
Moreover, the letter informed the appellant that while VA 
would request private records, it was ultimately her 
responsibility to make sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The March 2005 letter stated that 
"[i]f there is any other evidence or information you think 
will support your claim, please let us know," and that 
"[i]f you have any evidence in your possession that pertains 
to your claim, please send it to us."  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute regarding the 
deceased veteran.  As detailed above, the March 2005 letter 
provided to the appellant contained information which is 
analogous to elements (2) and (3).  Element (4), degree of 
disability, is obviously inapplicable in a death claim.  It 
does not appear the appellant was provided with information 
regarding element (5), effective date.  However, in the 
absence of a grant of service connection for the cause of the 
veteran's death by the RO, the matter of an effective date is 
moot.  Similarly, because the Board is denying the claims, 
there is no need for notice as to element (5).

In view of the foregoing, the Board finds that the appellant 
was notified and aware of the evidence needed to substantiate 
her claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
her and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The record on appeal includes the veteran's service medical 
records, post-service medical treatment records, and his 
death certificate.  It is clear from a review of the file 
that any and all evidence pertinent to the appellate claim is 
already of record; the appellant has not indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As the veteran is deceased, an examination is 
not possible.  The Board also finds that a medical opinion is 
not warranted based on the facts of this case, because, as 
detailed below, any such opinion would be speculative at 
best.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant was provided with ample opportunity to 
submit evidence and argument in support of her claim, and she 
was given the opportunity to present testimony at a personal 
hearing if she so desired.  However, on her April 2006 VA 
Form 9 she checked the box to indicate she did not want a 
Board hearing in conjunction with this appeal.  She has been, 
and still is, represented by an accredited representative who 
has indicated familiarity with the law and the facts of this 
case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
merits of the appellant's claim.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Service connection - mustard gas exposure

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia. Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a non service-related 
supervening condition or event as the cause of the claimed 
condition. 38 C.F.R. § 3.316.

Analysis

In order to establish service connection for the cause of 
death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As for element (1), the veteran's death certificate reflects 
he died in January 2005.  The veteran's immediate cause of 
death is listed as COPD due to (or as a consequence of) 
pulmonary fibrosis.  Renal failure is listed as a significant 
condition contributing death but not result in the underlying 
cause.  

Turning to the second element, the Board notes that at the 
time of his death, the veteran was service-connected for 
bilateral hearing loss, residuals of a cold injury to the 
left ear, and residuals of a cold injury to the right ear.  
To that extent, the second element is met.  The matter of the 
relationship, if any, between these service-connected 
disabilities and the veteran's death will be discussed below.  

The Board must now address whether the evidence of record 
establishes that conditions identified as causing or 
contributing to the veteran's death - COPD, pulmonary 
fibrosis, and renal failure - are causally related to his 
active service.

As an initial matter, the Board observes that service 
connection was denied for COPD in the veteran's lifetime by 
an April 2003 rating decision.  However, in claims for 
service connection for cause of death, unlike claims for 
accrued benefits and certain other types of death benefits 
which are an exception to the general rule, "issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime."  See 38 C.F.R. § 20.1106 
(2005).  

The appellant has made no specific contentions concerning the 
veteran's fatal lung disorders and/or his renal failure being 
related to his service sixty years before his death.

The veteran's service medical records contain no findings 
indicative of pulmonary problems during active service - to 
include COPD and/or pulmonary fibrosis - nor renal problems 
while on active duty.  In fact, his lungs were clinically 
evaluated as normal on his March 1946 discharge examination, 
and chest X-ray showed no significant abnormality.  Further, 
his endocrine system and genitourinary system were also found 
to be normal on this examination.

The Board notes that, during his lifetime, the veteran 
contended that he had developed COPD due to in-service 
mustard gas exposure that occurred during basic training.  
However, the service medical records do not document any such 
exposure.  If the veteran had been directly exposed to 
mustard gas as he claimd, it would be reasonable to assume 
that there would have been significant immediate medical 
consequences.  There is no indication that the veteran was in 
a chemical unit or was otherwise detailed to participate in 
testing of lethal agents.  It appears that the veteran's 
memory may have been faulty and that he merely recalled 
routine exposure to tear gas during World War II training.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].   

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) ) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  

The Board additionally observes that there is no indication 
that the veteran, who was a truck driver in service, was 
engaged in combat.  The provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are accordingly not for consideration in this 
case.

The Board further observes that all of the disabilities 
identified as causing or contributing to the veteran's death 
were first diagnosed many years after his period of active 
duty.  The first indication of pulmonary problems in the 
post-service medical records appears to be a finding of early 
pulmonary emphysema in records dated in 1967, approximately 
21 years after his separation from service.  

Thus, element (2) has not been satisfied as for any of the 
conditions listed on the veteran's death certificate (i.e. 
pulmonary and renal disabilities).

With respect to the third element, medical nexus, no 
competent medical evidence indicates that any of the 
veteran's service-connected disabilities (hearing loss and 
frostbite on the ears) caused  or contributed to the 
veteran's death.  The veteran's death certificate, which does 
not list any of the service-connected disabilities, is 
powerful evidence against the claim.    

To the extent the appellant contends otherwise, it is now 
well settled that laypersons without medical training, such 
as the appellant, are not qualified to render medical 
opinions regarding matters such as diagnoses and 
determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
the Board finds that appellant's opinion on medical matters 
such as nexus is lacking in probative value.

The appellant has been accorded ample opportunity to present 
competent medical evidence which indicated or suggested that 
the veteran's service-connected hearing loss and frostbite on 
the ears was in some way responsible for his demise.  She has 
not.  See 38 U.S.C.A. §  5107(a) [it is a claimant's 
responsibility to support a claim of entitlement for VA 
benefits].  Moreover, there is no obligation on the part of 
VA to develop this claim further.  There is no evidence that 
even hints that the service-connected disabilities had 
anything to do with the veteran's death.  [The record 
indicates the veteran had a smoking history of many years 
duration; numerous medical records from the 1960s and 1970s 
indicate that although he was strongly, and frequently, 
advised to quit smoking, he did not.   A September 1999 
report noted that while he discontinued smoking in 1984, he 
had had "a 40 pack year smoking history."]  Under such 
circumstances, to ascribe the fatal pulmonary disease and 
renal failure to the service-connected hearing loss and 
frostbite of the ears amounts to a claim which "clearly 
lacks merit".  See  38 C.F.R. § 3.159(d) (2005). 

In summary, for the reasons and bases expressed above, the 
Board concludes that element (3) has not been met and that 
the preponderance of the evidence is thus against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Accordingly, the benefits 
sought on appeal are denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


